Judgment unanimously reversed, on the law and facts, and new trial granted. Memorandum: Defendant’s confession which was obtained outside the presence of counsel after the filing of a felony complaint and the issuance of an arrest warrant should be suppressed (People v Samuels, 49 NY2d 218). The claim that defendant was deprived of counsel may be raised for the first time on appeal (People v Samuels, supra, p 221). Although the defendant was arrested pursuant to a warrant issued following the filing of the felony complaint on October 27, 1977, People v Samuels (supra), decided on January 15, 1980, must be given retroactive application (see People v Cullen, 50 NY2d 168; see, also, People v Bell, 50 NY2d 869). (Appeal from judgment of Monroe County court—manslaughter, first degree.) Present—Dillon, P. J., Hancock, Jr., Schnepp, Doerr and Moule, JJ.